UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

-against-

ORDER

ANDRE X. FAISON,
15 Cr, 186 (PGG)

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

By letter dated January 28, 2020 (Dkt. No. 113), defense counsel informs the
Court that the parties are discussing a resolution of the pending violations of supervised release
and that the parties join the U.S. Probation Office in seeking a 30-day adj ournment of the hearing
scheduled for February 6, 2020. Accordingly, the hearing is adjourned from February 6, 2020 to
March 3, 2020 at 3:30 p.m. in Courtroom 705 of the Thurgood Marshall United States
Courthouse, 40 Foley Square, New York, New York. The parties and the Probation Office are
directed to submit status letters by February 27, 2020.
Dated: New York, New York

January 3 { 2020
SO ORDERED.

Paul G. Gardephe i
United States District Judge

 

 
